Citation Nr: 1025072	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that confirmed a 30 percent disability rating for PTSD 
and denied entitlement to TDIU.  By way of an August 2006 rating 
decision the Veteran was granted a 50 percent disability rating 
for PTSD.  The Board denied the claim for a higher rating and the 
claim for TDIU by way of a September 2007 decision.  

The Veteran appealed the Board's 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2009, the parties to the appeal entered a joint motion to vacate 
the Board's decision and remand the case for further VA action.  
The Court granted the motion.  The case is again before the 
Board.


REMAND

The parties to the May 2009 joint motion agreed that the Board 
did not sufficiently address certain information and evidence 
that was favorable to the Veteran's claim for a higher rating for 
PTSD and claim for TDIU.  Because of the varying assessments made 
throughout the record regarding the level of disability caused by 
the Veteran's service-connected psychiatric symptoms, the Board 
will remand to obtain more definitive evidence.  

The Veteran asserts that references in the record to his self 
isolation, homicidal thoughts, violent acts and other anti-social 
behaviors, along with assessments by certain clinicians that he 
is unable to work because of his PTSD establish a basis for a 
higher rating.  The parties to the joint motion specifically 
point to comments by Colin C. Doyle, Ph.D., and R. Yannetti, 
M.D., that are favorable to the Veteran's claims.  

For example, in September 2003, the Veteran's treating 
psychologist reported that the Veteran had total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes, persistent flashbacks, grossly inappropriate 
behavior, being a danger to himself or others if provoked, and 
being easy to provoke.  He said the Veteran had an intermittent 
ability to perform activities of daily living and severe memory, 
concentration, comprehension, and judgment problems.  

In November 2003, the Veteran's symptoms included flashback, 
stress, and problems with memory, concentration, comprehension, 
and judgment.  The examiner said the Veteran had chronic, severe 
PTSD, which rendered him unemployable.  He was assigned a global 
assessment of functioning (GAF) score of 41.  A similar report 
was made in May 2004, where the treating psychologist found the 
Veteran unemployable and opined that the Veteran's substance 
abuse was a form of self medication for PTSD.  Dr. Yannetti's 
September 2004 letter indicates that the Veteran was unable to 
work and that medications caused sedation, dreams, and 
flashbacks, and did not result in control of the PTSD.  The 
Veteran underwent a psychological examination in January 2005 
performed by R. Phillips, Ph.D., and Dr. Phillips found the level 
of disability to be "severe."  In October 2005, the degree of 
impairment was addressed on VA examination and was likewise 
considered "severe."  

In contrast, when the Veteran was examined by VA in September 
2003, it was specifically noted that polysubstance dependence was 
a contributor to the Veteran's problems.  The examiner concluded 
that the Veteran's PTSD symptoms caused only a mild impairment in 
his social adaptation due to hypervigilance and a mild impairment 
in the occupational setting due to sleep impairment and 
preoccupation.  The examiner noted that the Veteran's problem 
with hearing voices could be related to his personality disorder 
and could be exacerbated by his alcohol abuse or dependence.  He 
said the PTSD impairment alone was mild.  

A February 2004 VA examiner submitted a March 2004 addendum to a 
medical report and noted there was mild impairment from PTSD with 
additional contributions from substance abuse and 
characterological disorder not reflected by VA outpatient 
treatment reports that brought the Veteran's overall level of 
disability to a moderate or severe level of impairment.  

The Veteran was afforded a VA examination in December 2004.  The 
examiner diagnosed the Veteran with PTSD, malingering, and 
polysubstance abuse by history, but the examiner said that the 
Veteran did not spontaneously report symptoms sufficient for a 
diagnosis of PTSD.  The examiner noted that the Veteran's medical 
records were inconsistent with regard to his symptoms and 
particularly with regard to the Veteran's reports and his wife's 
reports.  (It was noted that the Veteran had denied polysubstance 
dependence despite positive drug screens for amphetamines and 
opioids that were not prescribed by VA or his private physician.  
The examiner noted that it was significant to note that 
amphetamines can cause problems with insomnia and aggressive 
outbursts, which have been prominent in the Veteran's level of 
disability.)  The examiner said it was not possible to rate the 
Veteran's level of disability due to PTSD due to evidence of 
polysubstance dependence and inconsistencies in his self-report, 
reports of his wife, his history of aggressive and anti-social 
behavior, and the fact that he did not self-report significant 
symptoms of PTSD.  He recommended psychological testing to rule 
out malingering and to look for evidence of PTSD.  He also noted 
that the VA outpatient treatment reports indicate that his 
psychiatric stress due to PTSD has not been the Veteran's primary 
focus when attending appointments.  He said the Veteran was not 
compliant with appointments with physicians other than his 
treating psychologist at VA in terms of questions regarding his 
symptoms and substance use.  

The Veteran was afforded a VA examination in May 2005.  The 
examiner said that it was likely that the Veteran met the 
criteria for PTSD but that it was also likely that he was 
exaggerating the degree of his symptoms.  She said that 
psychological testing was indicative of a personality disorder 
likely present prior to his military service.  The examiner 
opined that the degree of impairment due to his PTSD was 
"moderate."  

An August 2004 psychological consultation performed by K. Busch, 
M.D., revealed that the Dr. Busch reviewed VA treatment reports 
and opined that the Veteran's treating psychologist at VA had not 
explained his opinion that the Veteran remain off work for a 
long-term basis.  He said it appeared that the Veteran had a long 
history of PTSD, but he was nevertheless employed as a mechanical 
technician for thirty-five years.  Dr. Busch attempted to speak 
with the Veteran's treating psychologist at VA to discuss the 
rationale for his opinion that the Veteran should remain off work 
on a long-term basis, but the Veteran refused to give 
authorization.  Dr. Busch noted that the Veteran was only seen on 
three or four occasions since the beginning of the year, which 
did not suggest that the Veteran was in need of treatment on an 
acute basis.  He said it appeared that the Veteran was 
functioning fairly well even with his ongoing symptoms of PTSD.  
Dr. Busch noted that the Veteran has a history of polysubstance 
dependence and there was no record of treatment for that 
condition.  He said the VA medical records reveal that the 
Veteran has a history of violence when under the influence of 
drugs.  

The Veteran was afforded a VA examination in June 2006.  The 
examiner opined that the Veteran was moderately to considerably 
impaired in terms of social adaptability and his ability to 
maintain employment.  The examiner concluded that the Veteran 
appeared to have a tendency to exaggerate his symptoms.  He noted 
that the Veteran has also been diagnosed with a personality 
disorder and individuals with this disorder are more likely to 
have substance dependency problems.  

What seems evident in the evidence described above is that there 
are varying views on the level of disability caused by PTSD, or 
whether the Veteran indeed has PTSD.  It is also unclear whether 
the substance abuse is, as suggested by the Veteran's treating 
psychologist, a form of self medication for PTSD.  In order to 
better address such questions, further evidentiary development 
would be helpful.  Consequently, the case will be remanded to 
obtain additional testing, evaluation, and expert opinion.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be given opportunity 
to supplement the record on appeal.  The 
AOJ should assist the Veteran in securing 
records, VA or private, obtaining any 
necessary consent for releases.

2.  The AOJ should thereafter schedule the 
Veteran for psychological testing with a 
view toward determining the correct 
psychiatric diagnoses and level of 
impairment caused by any PTSD.  Following 
the testing, an examination by a board of 
two psychiatrists should be scheduled.  
(Whether the examination is conducted by 
the 2 examiners together or whether 2 
separate examinations are conducted 
followed by joint consultation is left up 
to the examiners and their judgment as to 
how best to address the questions presented 
by this case.)  The examiners should each 
review the entire claims file, including 
the varying opinions regarding diagnoses 
and degree of impairment due to PTSD.  The 
examiners should recite the symptoms due to 
PTSD and their effect on social and 
occupational activity.  An opinion should 
be provided as to whether the substance 
abuse described throughout the record is a 
manifestation of the Veteran's PTSD 
symptomatology.  The examiners should 
arrive at a consensus opinion as to the 
level of occupational and social impairment 
caused by PTSD, including an opinion as to 
whether the Veteran is unemployable because 
of it and all of its manifestations, such 
as substance abuse (if such a problem is 
due to PTSD).  If PTSD is not diagnosed, a 
detailed explanation of this conclusion 
should be provided and reconciled with the 
remainder of the evidence that indicates 
the Veteran has PTSD.  

All opinions should be set forth in detail 
and explained in the context of the 
evidence in the claims file, including the 
varying opinion evidence on unemployability 
provided thus far.  The seemingly stark 
differences in opinion should be explained 
to the extent possible.  (It should be 
remembered that the Veteran's only service-
connected disability is PTSD and its 
manifestations, and the opinion as to 
employability should be limited to the 
effects of PTSD.)

3.  The AOJ should ensure that the 
report(s) by the board of psychiatrists is 
complete and responds to all questions 
presented by this remand.  If any report is 
deficient, it should be returned to the 
examiners for corrective action.  

4.  The AOJ should thereafter re-adjudicate 
the claims on appeal.  If any benefit 
sought by the Veteran is not awarded, a 
supplemental statement of the case should 
be issued.  After the Veteran and his 
representative have been given opportunity 
to respond to the supplemental statement of 
the case, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

